             Case: 1:19-cv-01584 Doc #: 1 Filed: 07/11/19 1 of 5. PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TAMMY DECOSTA,                      )     CASE NO.: 1:19-cv-01584
                                    )
            Plaintiff,              )
                                    )     JUDGE:
      vs.                           )
                                    )
CUYAHOGA COUNTY, OHIO, et al., )
                                    )
            Defendants.             )
______________________________________________________________________________

                              NOTICE OF REMOVAL
    ___________________________________________________________________________


        Defendants Cuyahoga County, Cuyahoga County Executive Armond Budish (“Budish”),

Cuyahoga County Sheriff Clifford Pinkney (“Pinkney”), former Cuyahoga County Jail Warden

Eric Ivey (“Ivey”), and former Regional Director of Corrections of Cuyahoga County Sheriff’s

Department Ken Mills (“Mills”),1 pursuant to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, seek

removal of this action and state as follows:

        1.      On June 12, 2019, Plaintiff Tammy Decosta (“Plaintiff”) commenced a civil

action against Cuyahoga County, Budish, Pinkney, Ivey, Mills, Medical Director Thomas

Tallman, “John Doe/Jane Doe Corrections Officers,” “John Doe/Jane Doe Nurses,” and “John

Doe Company” in the Cuyahoga County Common Pleas Court, with docket number CV-19-

916707.




1
 All of the individual defendants, Budish, Pinkney, Ivey, and Mills, are sued only in their
official capacities, see Exhibit A, Compl. ¶ 3, and are thus presently represented by the
undersigned counsel only in their official capacities.
                                                1
            Case: 1:19-cv-01584 Doc #: 1 Filed: 07/11/19 2 of 5. PageID #: 2



       2.      Pursuant to 28 U.S.C. § 1446(b)(2) all properly joined and served defendants2 in

this action have consented to the removal of this action from the Cuyahoga County Court of

Common Pleas to this Court.3

       3.      Pursuant to 28 U.S.C. § 1446(a), the following documents from the state court are

attached as exhibits to this Notice of Removal:

             Exhibit A:        Plaintiff’s Complaint

             Exhibit B:        Summons issued to Cuyahoga County, and executed copy of
                               summons

             Exhibit C:        Summons issued to Armond Budish, Cuyahoga County Executive,
                               and executed copy of summons

             Exhibit D:        Summons issued to Clifford Pinkney, Cuyahoga County Sheriff,
                               and executed copy of summons

             Exhibit E:        Summons issued to Eric J. Ivey, former Cuyahoga County Jail
                               Warden, and executed copy of summons

             Exhibit F:        Summons issued to Ken Mills, former Regional Director of
                               Corrections of Cuyahoga County Sheriffs Department on 6/13/19
                               and 6/19/19, and certified mail return receipt

             Exhibit G:        Summons issued to Thomas Tallman, Medical Director c/o Chief
                               Legal Officer MetroHealth System, and FedEx proof-of-delivery

             Exhibit H:        Summons issued to John Doe/Jane Doe Corrections Officers on
                               6/13/19 and 6/19/19, and certified mail return receipt

             Exhibit I:        Summons issued to John Doe/Jane Doe Nurses on 6/13/19 and
                               6/19/19, and certified mail return receipt


2
  The “John Doe” and “Jane Doe” defendants are not properly joined or served in this action and
thus their consent is not required for removal. See, e.g., Williams v. Walmart’s, President, No.
1:18cv518, 2018 U.S. Dist. LEXIS 222152, at *3 n.2 (S.D. Ohio Sept. 21, 2018) (“Although the
John-Doe defendants did not join in the Notice of Removal, ‘the general rule that all defendants
must join in a notice of removal may be disregarded where, as here, the non-joining defendants
are unknown.’” (quoting Green v. America Online, 318 F.3d 465, 470 (3d Cir. 2003)) (magistrate
op.), adopted at Williams v. Walmart's President, No. 1:18-CV-00518, 2019 U.S. Dist. LEXIS
34996 (S.D. Ohio Mar. 5, 2019).
3
  Marc Groedel, Esq., counsel for Dr. Thomas Tallman, has consented to removal of this action.
                                                  2
            Case: 1:19-cv-01584 Doc #: 1 Filed: 07/11/19 3 of 5. PageID #: 3




             Exhibit J:       Instructions for Service

             Exhibit K:       Letter to Clerk of Courts from Bernice Tucker

       4.      Plaintiff’s Complaint includes the following federal law claims:

             Count II:        A claim brought under 42 U.S.C. § 1983 which alleges violations
                              of the Eight and Fourteenth Amendments to the United States
                              Constitution against Defendants. (Exhibit A, Compl. pp. 16-18.)4

             Count III:       A claim brought under 42 U.S.C. § 1983 which alleges violations
                              of the Fifth Amendment to the United States Constitution against
                              Defendants. (Exhibit A, Compl. p. 18.)

             Count IV:        A claim brought under 42 U.S.C. § 1983 and Monell v.
                              Department of Social Services, 436 U.S. 658 (1978) which alleges
                              that the violations of Plaintiff’s constitutional rights were caused
                              by Defendants’ failure to adequately train and supervise
                              correctional and medical staff. (Exhibit A, Compl. pp. 19-20.)

       5.      This Court has original jurisdiction over the federal law claims in this civil action

pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction over the remaining claims pursuant

to 28 U.S.C. § 1367. Accordingly, Plaintiff’s Complaint is properly removable to this Court

pursuant to 28 U.S.C. § 1441(a).

       6.      This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) in that it

is filed within thirty (30) days of the earliest Defendants’ receipt of the Summons and Complaint.

       7.      As required by 28 U.S.C. § 1446(d), Defendants will file a Notice of Filing Notice

of Removal in the Cuyahoga County Court of Common Pleas Civil Division, case number CV-

19-916707, promptly after filing this Notice of Removal.




4
  Although Plaintiff’s Complaint uses numbered paragraphs, there is an error in the paragraph
numbering in Counts II, III, and IV, and so those counts are referred to by their page numbers for
clarity.
                                                 3
            Case: 1:19-cv-01584 Doc #: 1 Filed: 07/11/19 4 of 5. PageID #: 4



       8.      In accordance with 28 U.S.C. § 1446(d), Defendants will provide prompt written

notice to Plaintiff of the filing of this Notice of Removal.

       Defendants respectfully request that this Notice effect removal of the above-captioned

case from the Cuyahoga County Court of Common Pleas Civil Division to this Court.

                                               Respectfully submitted,


                                               MICHAEL C. O’MALLEY, Prosecuting
                                               Attorney for Cuyahoga County, Ohio

                                               __/s/ Kenneth Rock______________
                                               KENNETH ROCK (0096482)
                                               Assistant Prosecuting Attorney
                                               The Justice Center, Courts Tower
                                               1200 Ontario Street, 8th Floor
                                               Cleveland, Ohio 44113
                                               Tel: (216) 443-7825 Fax: (216) 443-7602
                                               krock@prosecutor.cuyahogacounty.us

                                               Attorney for Defendants Cuyahoga
                                               County, Cuyahoga County Executive Armond
                                               Budish, Cuyahoga County Sheriff Clifford Pinkney,
                                               Former Cuyahoga County Jail Warden Eric Ivey,
                                               and Former Regional Director of Corrections of
                                               Cuyahoga County Sheriff’s Department Ken Mills




                                                  4
           Case: 1:19-cv-01584 Doc #: 1 Filed: 07/11/19 5 of 5. PageID #: 5



                                 CERTIFICATE OF SERVICE

       I certify that on July 11, 2019 a copy of the foregoing Notice of Removal was filed with
the Court’s electronic filing system. In addition, I also certify that on July 11, 2019 I caused the
foregoing Notice of Removal to be served via email on the following:

       Michael P. O’Shea
       Lipson O’Shea Legal Group
       700 W. St. Clair Avenue, Suite 110
       Cleveland, OH 44113
       michael@lipsonoshea.com

       Attorney for Plaintiff Tammy Decosta

       Marc Groedel
       Reminger
       101 West Prospect Avenue
       Suite 1400
       Cleveland, Ohio 44115-1093
       mgroedel@reminger.com

       Attorneys for Defendant Thomas Tallman


                                                      _/s/ Kenneth Rock_____

                                                      KENNETH ROCK (0096482)
                                                      Assistant Prosecuting Attorney
                                                      The Justice Center, Courts Tower
                                                      1200 Ontario Street, 8th Floor
                                                      Cleveland, Ohio 44113
                                                      Tel: (216) 443-7825 Fax: (216) 443-7602
                                                      krock@prosecutor.cuyahogacounty.us


                                                      Attorney for Defendants Cuyahoga
                                                      County, Cuyahoga County Executive
                                                      Armond Budish, Cuyahoga County Sheriff
                                                      Clifford Pinkney, Former Cuyahoga County
                                                      Jail Warden Eric Ivey, and Former Regional
                                                      Director of Corrections of Cuyahoga
                                                      County Sheriff’s Department Ken Mills




                                                  5
